Citation Nr: 1137573	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lower back condition. 

2.  Entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reopened the Veteran's claim for service connection for a back strain but denied the benefit sought on appeal. The Veteran timely appealed that decision, and the case was referred to the Board for appellate review. 

In April 2011, the Board referred the case to the Veterans Health Administration (VHA) of the VA for a medical opinion.  In June 2011 a VHA medical opinion was rendered with an addendum rendered in August 2011.  The Board provided the Veteran and his representative with copies of the opinion and addendum.  Thereafter, his representative submitted a statement indicating that the Veteran did not have anything else to submit.  The representative also waived the remainder of the 60 day response period and requested immediate Board review.  


FINDINGS OF FACT

1.  In an unappealed May 1971 rating decision, VA denied the Veteran's claim of entitlement to service connection for a lower back condition.

2.  The evidence received since the May 1971 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lower back condition.

3.  The evidence of record does not support a finding that a relationship exists between the Veteran's lower back condition and his military service.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision denying service connection for a lower back condition is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a lower back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

3.  A lower back condition was not incurred in or aggravated by the Veteran's active service, and it may not be so presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper notice from VA must inform the veteran of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.

In addition, the United States Court of Appeals for Veterans Claims (Court) has stated that the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Additional VCAA notice requirements apply in the context of a veteran's request to reopen a previously and finally denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. 

In the instant case, correspondence dated October 2005 addressed the Kent elements discussed above, and it further notified the Veteran of information and evidence necessary to substantiate his claim on a secondary basis; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the October 2005 VCAA letter.  In March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Since the time of the March 2006 notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  Neither the Veteran nor his representative has argued otherwise.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This duty includes helping the Veteran to procure service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's statutory duty to assist the veteran in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).  

As discussed in further detail below, the Board is reopening the Veteran's claim, and therefore VA's duty to assist applies.  With respect this duty, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R.           § 3.159(c) (2010).  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence that is relevant to the issue decided herein is not part of the claims file.  The Veteran has been provided with VA examinations of his lower back in May 2006 and September 2006.  In each case, the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Upon review of the record, and as will be discussed in further detail below, the Board additionally solicited an opinion from the Veterans Health Administration (VHA) regarding the etiological relationship between the Veteran's back condition and his active duty military service.  The Board finds that the May 2006 and September 2006 VA examination reports and the June 2008 and August 2008 VHA medical opinions to be adequate for the purpose of rendering a decision in the instant appeal.  The Veteran and his representative have not contended otherwise.  

The Veteran requested a hearing before a Veterans Law Judge as part of his Form 9 Substantive Appeal, and he reiterated the desire for such a hearing at a September 2008 hearing before a Decision Review Officer at the VA RO.  A Travel Board hearing was scheduled for the Veteran in June 2009.  The Veteran failed to appear for that hearing.  A postponement was not requested or granted. The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled. Under these circumstances, the pertinent regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2010).

For the reasons set forth above, the Board finds that VA has fulfilled its VCAA duties to the Veteran as they pertain to the claim decided herein.  No further notification or development action is necessary on the issue now being decided.  Neither the Veteran nor his representative has argued otherwise.

Claim to Reopen

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  An analysis of all the evidence of record and the evaluation of its credibility and probative value determines whether these requirements are met.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  The claimant must present new and material evidence to reopen a finally denied claim.  See 38 U.S.C.A. § 5108 (West 2002).  "New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence, by itself or when considered with previous evidence of record, that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In the instant case, the Veteran's claim of entitlement to service connection for a back condition was first denied in a May 1971 rating decision.  The evidence under consideration at the time of the rating consisted of the Veteran's service treatment records and an April 1971 VA examination, which showed no abnormal findings for the back.  The claim was denied because the evidence showed that the Veteran did not have a back disability.  The Veteran did not appeal this decision, and the decision became final.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

In September 2005, the Veteran requested that VA reopen his claim for service connection for a back condition.  The evidence submitted since the time of the May 1971 rating decision consisted of July 2005 and August 2005 private medical records from Dr. E.A.K., the Veteran's chiropractor.  Based on these private medical records, the RO afforded the Veteran with a VA examination in May 2006.  In a June 2006 rating decision, the RO reopened the Veteran's claim for service connection based on this evidence and then denied the Veteran's claim on the merits.  The Veteran filed a timely notice of appeal, submitted a July 2006 letter from Dr. E.A.K., and he was afforded an additional VA examination in September 2006.  The Veteran submitted additional statements from Dr. E.A.K. in January 2007 and September 2008.

Before adjudicating the Veteran's claim on the merits, the Board must itself determine whether new and material evidence has been submitted before reopening the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (holding that before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for claim, making the RO's determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim.)

Therefore, in the instant case, the Board must determine if new and material evidence has been submitted since the time of the May 1971 rating decision.  See 38 U.S.C.A. § 5108 (West 2002).  The Board notes that the evidence submitted to the RO after the May 1971 final decision but prior to the June 2006 rating decision consisted of two 2005 letters from Dr. E.A.K.  The Board notes that this evidence is new because VA had not previously reviewed it.  The Board also finds that this evidence is material, because it relates to an unestablished fact necessary to substantiate the Veteran's claim: specifically, that the Veteran has a back condition disability that is related to his active duty military service.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

In short, the Board finds that the evidence received since the last prior denial in May 1971 relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence of record at the time of the May 1971 denial, and it raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received pursuant to 38 C.F.R.    § 3.156(a), and the Veteran's claim is reopened, to this extent the appeal is granted.



Service Connection

Having determined that the Veteran's claim is reopened, the Board must next determine whether it will be prejudicial to the Veteran for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection without prejudicing the Veteran, because the RO essentially reopened and adjudicated the merits of the claim in the prior December 2006 and October 2008 statements of the case.  Bernard v. Brown, 4 Vet. App. at 394   (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

In the instant case, the Veteran contends that he suffers from a lower back condition that is related to injuries that he sustained while lifting heavy items in-service.  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Regarding the first Hickson element, medical evidence of a current disability, the record shows that the Veteran currently has a disability of the back.  The Veteran's May 2006 VA examination report indicates that the Veteran has a lumbosacral strain with degenerative disc disease.  The first Hickson element, medical evidence of a current disability, is accordingly met.

Regarding the second Hickson element, in-service disease or injury, the Veteran alleges that he was thrown off balance while working in a ship's laundry at sea.  The Veteran's service treatment records indicate that in September 1967 the Veteran complained of a two month history of back pain that occurred after weeks of heavy lifting.  The Board notes that the Veteran is competent to give evidence regarding what he experienced in-service.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's account of sustaining an injury on a ship to be credible and supported by his contemporaneous service record.  The second Hickson element is therefore met as to an in-service injury.

Regarding the third Hickson element, medical evidence of nexus, the determination of the relationship, if any, between the Veteran's back condition and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The medical nexus evidence of record consists of several opinion letters from Dr. E.A.K., the opinions of a VA examiner, and a VHA specialist opinion.  Dr. E.A.K., the Veteran's chiropractor, has offered several opinions proposing a link between the Veteran's service and his current lower back condition.  The record does not indicate that Dr. E.A.K. reviewed the Veteran's claims file; instead Dr. E.A.K.'s opinions rely on the Veteran's self-reported history and Dr. E.A.K.'s examinations of the Veteran.  In July 2005, Dr. E.A.K. noted the Veteran's stated history of experiencing an injury in-service.  He opined that without proper treatment of back injuries, the body will heal in a way that makes it prone to the same type of injury.  Dr. E.A.K. stated that such treatment did not occur in the Veteran's case; instead, following his in-service injury, the Veteran was placed on light duty for a week before returning to a job that required lifting and twisting.  In a July 2006 letter, Dr. E.A.K. noted that it was at least as likely as not that the Veteran's back condition was related to his in-service injury.  Dr. E.A.K. based this conclusion on the Veteran's statement that he had never had back problems before that injury, and he had back pain after the injury.  In a January 2007 letter, Dr. E.A.K. opined that though previous x-ray examinations of the Veteran's back showed a normal spine, x-ray examinations do not necessarily reveal all spinal abnormalities.  Dr. E.A.K. concluded that a tear in the annular fibrosis or outer portion of the intervertebral disc would cause low back pain due to the nervous innervation of those regions of the disc.  The Veteran's repetitive job in-service would have "set him up for a chronic sprain" of the back.  These conditions, coupled with a lack of physical therapy, would have "set in motion a degenerative process in the lumbosacral spine."  

The Veteran received a VA examination in May 2006, further supplemented in September 2006.  The examiner reviewed the Veteran's claims file and noted his medical history and current complaints of pain.  The VA examiner diagnosed the Veteran with lumbosacral strain with degenerative disc disease, but opined that such disability was not at least as likely as not related to service.  The examiner based this opinion on the April 1971 VA examination that concluded that the alignment of the spine, contour and density of vertebral bodies were satisfactory, and the intervertebral spaces were well maintained.  The April 1971 VA examiner concluded that the Veteran had an "essentially normal lumbosacral spine."  The examiner also considered the lack of medical documentation of a chronic back problem over the last two decades.  In September 2006, the same VA examiner reiterated this position.

In April 2011, the Board reviewed the entire case file, including the above nexus opinions, and found that further clarification of a possible nexus between the Veteran's low back disability and his military service was needed.  The Board solicited a medical opinion from a VHA medical expert concerning whether the Veteran's lower back condition was a result of the Veteran's active duty military service, to include his reported in-service injury.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (stating that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.)

The VHA medical expert, Dr. R.B.R., stated that it was less likely than not that the Veteran's back issues were related to his military service.  Dr. R.B.R. noted that VA examiners reached the same conclusion following a full examination and consideration of the Veteran's history.  Further, Dr. R.B.R. noted that there was a lack of any evidence of treatment for back pain for more than two decades.  The Veteran stated that his back was aggravated during a job packing boxes after leaving the service, and he sought treatment for this condition two to three years after service discharge.  Dr. R.B.R. stated that the letters from Dr. E.A.K. did not connect the Veteran's back injury to service.  Dr. E.A.K.'s letters suggested that a single back injury predisposes a person to a lifetime of back pain if the issue is not treated appropriately.  Dr. R.B.R. stated that there was no evidence in medical literature to support the theory that a single back injury alters the biomechanics of the spine in such a way as to cause long-term, chronic back issues.  Nor, Dr. R.B.R. noted, is there evidence in the records that the Veteran was treated inappropriately at the time of injury while in the service.  Dr. R.B.R. concluded that medical literature reveals that chronic back pain problems are nearly universal, and do not seem to be specifically related to injury or occupation.

When adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing that the Board has inherent fact-finding ability); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When evaluating medical opinions, the Court has indicated that the Board should consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

After reviewing the record, and for reasons stated immediately below, the Board finds the opinion of the VHA medical expert and VA examiner to be of greater probative value than the private medical opinion of record to the contrary.  The Board affords the opinion of the VHA medical expert with the greatest probative weight because it specifically addressed the opinions of Dr. E.A.K. and was offered after a review of the Veteran's claims file.  The Board notes that Dr. E.A.K.'s opinion also increased in certainty over time without explanation, which detracts from the credibility of his opinion.  For example, in July 2005, Dr. E.A.K. wrote that the Veteran's low back problems "may have stemmed from" the Veteran's reported in-service injury.  In July 2006, Dr. E.A.K. stated with increased certainty that "it [was] at least as likely as not" that the Veteran's lower back condition was related to service.  Though Dr. E.A.K. expressed increased certainty in this letter, he offered no additional rationale to explain why this shift occurred.  Similarly, in January 2007, Dr. E.A.K. stated that the Veteran's reported in-service acceded "has caused his ongoing problems."  Again, Dr. E.A.K. offered no explanation regarding the apparent increase in certainty with each passing letter.

Instead, the Board finds that the rationale of Dr. R.B.R., which discusses the evidence of record with specificity, acknowledges and discusses the opinions of other doctors, and makes reference to the medical literature, is compelling, and the Board therefore affords the negative nexus opinion of Dr. R.B.R. with the greatest probative weight.

To the extent that the Veteran himself believes that his back condition is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing pain in his back).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a back condition experienced any time after service was of a chronic nature to which current disability may be attributed.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to service connection based on a continuity of symptomatology since service, the Board observes that there is no competent medical evidence shortly after service separation that indicates that the Veteran had a back disability.  Indeed, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal clinical findings pertaining to his back.  This finding contradicts any current assertion that a low back disability existed at the time of his service discharge or that his complaints of back problems during service persisted until his discharge.  Instead, the first medical evidence demonstrating a back condition are the Veteran's 2005 chiropractic reports from Dr. E.A.K.  The Veteran himself has not alleged that he has experienced back pain continually since service discharge.  Instead, at a September 2008 hearing before a Decision Review Officer at the VA RO, the Veteran stated that he "aggravated his back injury" two to three years after service and only sought treatment at that time.  Records associated with this treatment are unavailable.  The Board finds that the 36-year lapse in time between the Veteran's active service and the first confirmed complaints of back problems to a medical care provider weighs against the Veteran's claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, without credible medical or lay evidence in support of the third Hickson element, medical nexus, the claim for service connection for a back condition fails.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's back condition is not related to his military service.  The benefits sought on appeal are accordingly denied. 



ORDER

New and material evidence having been submitted, the claim for service connection for a lower back condition is reopened, to this extent the appeal is granted.

Service connection for a lower back condition is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


